DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5 in the reply filed on 16 December 2021 is acknowledged.  The traversal is on the ground(s) that “As Applicant will now show, although the Office cites the unity of invention standard as the basis for this restriction, the Office does not properly apply that standard.”  This is not found persuasive because the recitation in Group I, namely “a media conditioner” does not define a contribution in the art and therefore no shared special technical feature between the recited groups.  Thus, Group II and Group III, claims 6-15 are withdrawn from further consideration.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 02 October 2019, have been considered.

Drawings
The drawings received on 02 October 2019 are accepted.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1. Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pawlik et al. (US 2010/0329753).
With respect to claim 1, Pawlick discloses a media conditioner comprising: 
a conveying component (Fig. 2, element 210) to convey a sheet of printable media (Fig. 2, element 275; paragraph 0016); 
a heating element (Fig. 2, elements 230, 250) to heat the conveying component (paragraphs 0022-0023); 
a temperature sensor (paragraph 0022) to measure a temperature of the conveying component (Fig. 2, element 214); 
a media sensor (Fig. 2, element 280) to detect the sheet of printable media (paragraph 0032); and 
a controller (Fig. 2, element 242) to provide a power level (Fig. 2, element 240) to the heating element (paragraph 0022), 
wherein, based on temperature data from the temperature sensor (paragraph 0022), the controller is to maintain the temperature of the conveying component at a temperature set-point (paragraph 0030, i.e. set point) by varying the power level (Fig. 2, element 240; paragraph 0029, i.e. supply of thermal energy on or off), 
wherein the temperature set-point is set to a pre-established value (paragraph 0030, i.e. 180 oC to about 210 oC), and 
wherein the controller is to apply a boost (paragraph 0030, i.e. “the heater 230 needs to only supply an additional amount of thermal energy sufficient to increase the temperature of the marking material and media to the desired temperature, e.g., the fusing temperature of toner”) to the power level (Fig. 2, element 240) based on a signal from the media sensor (paragraph 0032, i.e. arrival of the medium) without the boost altering the temperature set-point (paragraph 0030, i.e. set point pre-established value).
The examiner notes to applicant that there is no functional language (i.e. “means for” and/or “configured to”) that links the temperature sensor to the conveying component and no functional language that links the media sensor to the sheet of printable media within the media conditioner as claimed.  Thus, the limitations concerning how the sensors are operated are not seen to further limit the structure of the claims and are not seen to distinguish the structure in view of Pawlick.

With respect to claim 3, Pawlik discloses the controller (Fig. 2, element 242) is to apply a decrease to the power level (Fig. 2, element 240, i.e. off) in response to the media sensor (Fig. 2, element 280) no longer detecting the sheet or before the trailing edge reaches the conveying component (paragraph 0032). 
With respect to claim 5, Pawlik discloses the controller (Fig. 2, element 242) is to continue to maintain the temperature of the conveying component (Fig. 2, element 210) at a temperature set-point (paragraph 0030, i.e. set point) while the controller applies the boost (paragraphs 0030-0032).
2. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pawlik et al. (US 2010/0329753) as applied to claim 1 above, and further in view of Seo et al. (US 2013/0209126).
With respect to claim 4, Pawlick discloses the power level (Fig. 2, element 240; paragraph 0029, i.e. supply of thermal energy on or off) and the boost (paragraph 0030, i.e. “the heater 230 needs to only supply an additional amount of thermal energy sufficient to increase the temperature of the marking material and media to the desired temperature, e.g., the fusing temperature of toner”).
However, Pawlik fails to disclose the power level includes a pulse- width-modulated (PWM) signal, and wherein the boost includes a linear PWM ramp.

At the time of the invention, it would have been obvious to one of ordinary skill in the art to use the pulse- width-modulated (PWM) signal and linear PWM ramp disclosed by Seo in the fuser of Pawlik.  The motivation for doing so would have been “Enabling or disabling correction to the duty ratio depending on the temperature of the pressure member 2 and/or the fuser member 3 prevents adverse effects where the temperature Tp of the pressure member 2 is relatively low, or where the temperature Tf of the fuser member 3 is relatively high, in which cases temporary increase of the duty ratio would excessively and unnecessarily heat the fuser member 3, causing an overshoot in the temperature Tf of the fuser member” (paragraph 0126).

Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        01/26/2022